       Case 2:16-md-02724-CMR Document 1493 Filed 08/28/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
 PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-02724

                                                         Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


        JOINT STIPULATION TO EXTEND LIMITED STAY OF DEPOSITIONS

       IT IS HEREBY STIPULATED by and between the parties that the Court enter the

attached proposed order, as appropriate, to extend the limited stay of depositions pertaining to

the list of individuals provided to counsel for the parties and the Court on August 13, 2020.

       In the interim, extending the limited stay will have no meaningful impact on the

advancement of discovery. Notably, under the proposed order, the parties may notice

depositions for individuals who are not included on the above-mentioned list, and may meet and

confer as necessary so that those depositions can begin promptly according to the Court’s

scheduling order.

 Dated: August 28, 2020                              SO STIPULATED BY:

 /s/ Catherine S. Montezuma
 Catherine S. Montezuma
 Thomas DeMatteo
 Veronica N. Onyema
 U.S. DEPARTMENT OF JUSTICE
 ANTITRUST DIVISION
 450 5th Street NW, Suite 8700
 Washington, D.C. 20530

 Counsel for Intervenor United States of
 America




                                                 1
      Case 2:16-md-02724-CMR Document 1493 Filed 08/28/20 Page 2 of 3



/s/ Roberta D. Liebenberg                       /s/ Jan P. Levine
Roberta D. Liebenberg                           Jan P. Levine
FINE, KAPLAN AND BLACK, R.P.C.                  TROUTMAN PEPPER HAMILTON
One South Broad Street, 23rd Floor              SANDERS LLP
Philadelphia, PA 19107                          3000 Two Logan Square
Tel: (215) 567-6565                             Eighteenth & Arch Streets
rliebenberg@finekaplan.com                      Philadelphia, PA 19103
                                                Tel: (215) 981-4000
Lead Counsel for the End-Payer Plaintiffs       Fax: (215) 981-4750
                                                Jan.Levine@troutman.com

                                                /s/ Sheron Korpus
/s/ Jonathan W. Cuneo                           Sheron Korpus
Jonathan W. Cuneo                               KASOWITZ BENSON TORRES LLP
CUNEO, GILBERT & LADUCA LLP                     1633 Broadway
4725 Wisconsin Ave. NW, Suite 200               New York, NY 10019
Washington, DC 20016                            Tel: (212) 506-1700
Tel: (202) 789-3960                             Fax: (212) 506-1800
jonc@cuneolaw.com                               skorpus@kasowitz.com

Lead Counsel for the Indirect Reseller          /s/ Devora W. Allon
Plaintiffs                                      Devora W. Allon
                                                KIRKLAND & ELLIS LLP
                                                601 Lexington Avenue
/s/ Dianne M. Nast                              New York, NY 10022
Dianne M. Nast                                  Tel: (212) 446-5967
NASTLAW LLC                                     Fax: (212) 446-6460
1101 Market Street, Suite 2801                  devora.allon@kirkland.com
Philadelphia, PA 19107
Tel: (215) 923-9300                              /s/ Sarah F. Kirkpatrick
dnast@nastlaw.com                               Sarah F. Kirkpatrick
                                                WILLIAMS & CONNOLLY LLP
Lead Counsel for the Direct Purchaser           725 Twelfth Street, N.W.
Plaintiffs                                      Washington, D.C. 20005
                                                Tel: (202) 434-5958
                                                skirkpatrick@wc.com
/s/ W. Joseph Nielsen
W. Joseph Nielsen                               /s/ Chul Pak
Assistant Attorney General                      Chul Pak
55 Elm Street                                   WILSON SONSINI GOODRICH & ROSATI
P.O. Box 120                                    1301 Avenue of the Americas, 40th Fl.
Hartford, CT 06141                              New York, NY 10019
Tel: (860) 808-5040                             Tel: (212) 999-5800
Fax: (860) 808-5033                             Fax: (212) 999-5899
Joseph.Nielsen@ct.gov                           cpak@wsgr.com

Liaison Counsel for Plaintiff States            Defendants’ Liaison Counsel

                                            2
     Case 2:16-md-02724-CMR Document 1493 Filed 08/28/20 Page 3 of 3




/s/ William J. Blechman
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAP




                                         3
